Citation Nr: 0903874	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-28 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis, claimed as 
secondary to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to March 
1948.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D. C.


REMAND

Additional development is needed prior to the disposition of 
the veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  

As an initial matter, the veteran submitted a private medical 
record from Dr. R. Pandey dated in August 2005 which 
indicates that he has treated the veteran since August 2000.  
However, there are no treatment records from that physician 
in the claims file.  Accordingly, Dr. Pandey's private 
treatment records should be obtained.

The veteran contends that he was exposed to asbestos during 
his service.  He stated that he served aboard the USS 
Missouri from December 1947 to March 1948 which stopped in 
Bayonne, New Jersey to remove a radar tower so that the ship 
could fit under the Brooklyn Bridge.  He indicated that yard 
workers opened up the voids in passageways where he worked 
and resided.  He stated that he worked in a supply office and 
stood watch for welders during which time he was exposed to 
asbestos.  Accordingly, ship histories and ship logs of the 
USS Missouri from December 1947 to March 1948 should be 
obtained.

Available service records do not reflect the veteran's duties 
or military occupational specialty (MOS).  Accordingly, the 
veteran's complete service personnel records should be 
requested and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's service personnel 
records that have not yet been obtained.

2.  After obtaining the necessary 
authorization, obtain the veteran's 
private treatment records from Dr. R. 
Pandey, in Royal Palm Beach, Florida.  All 
attempts to secure the records must be 
documented in the claims folder and a 
negative response must be provided if the 
records are not available.

3.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
service department offices, to obtain 
copies of the ship logs and ship histories 
for the USS Missouri from November 1947 to 
March 1948.  The veteran's complete 
service personnel records should be 
requested and associated with the claims 
file.  All attempts to secure the records 
must be documented in the claims folder 
and a negative response must be provided 
if the records are not available.

4.  If, and only if, there is 
corroborative evidence of the veteran's 
asbestos exposure in service, the veteran 
should be afforded a VA examination to 
determine if he had asbestosis.  The 
claims folder should be made available to 
the examiner.  If asbestosis is diagnosed, 
the examiner should indicate whether there 
is a 50 percent probability or greater 
that it is related to the veteran's active 
duty.  The rationale for the opinion 
should be included.  

5.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

